Opinion by
Kelly, J.;
Noggle, O. J., concurring. Lewis, J., dissented.
At the November term of the district court for the second judicial district, Ada county, the defendants were indicted for malicious mischief in cutting, tearing down, and destroying a certain gate, the property of o.ne Robie & Rossi. To this indictment the defendants interposed their demurrer to the jurisdiction of the court, on'the ground that the offense charged in the indictment is within the exclusive jurisdiction of the justices of the peace. The demurrer was overruled, and the defendants tried and convicted, and a motion in arrest of judgment having been overruled, and judgment having been pronounced, the defendants appeal to this court for its decision.
It is contended by appellants’ counsel that the six hundred and thirty-fifth section of the civil practice act, defining the jurisdiction of justices of the peace, confers jurisdiction over all offenses punishable by fine not exceeding five hundred dollars or imprisonment not exceeding six months, or by both such fine and imprisonment; that section 144 of the act defining crimes and punishments, under which this offense is charged, imposes a fine not exceeding *331two hundred dollars and six months’ imprisonment in the county jail, or both; and for this reason the offense charged in the indictment is within the exclusive jurisdiction of a justice of the peace, and is not indictable, and can not be tried in the district court. The appellants’ counsel admit that the organic act of our territory limits the jurisdiction of justices of the peace to one hundred dollars in civil actions; but, on the other hand, they contend there is no limitation in criminal actions, except such limitations as the legislature shall prescribe.
That part of section 9 of the organic act, which refers to the jurisdiction of the several courts of the territory, reads as follows: “The jurisdiction of the several courts herein provided for, both appellate and original, and that of the probate courts and of justices of the peace, shall be limited by law; provided, that justices of the peace shall not have jurisdiction of any matter in controversy when the title or boundaries of law may be in dispute, or when the debt or sum claimed shall exceed one hundred dollars; and the supreme and said district courts, respectively, shall possess chancery as well as common law jurisdiction.”
It is so well understood and so generally conceded that the organic act takes the place of, and performs the office of a constitution for a territory, we shall not make any argument in support of this question. Taking it, as admitted, that the organic act is the constitution of our territory, subject to such alterations as congress may, from time to time, provide, the question addresses itself with more force to the judiciary than ordinary legislative acts; and we are to apply those rules applicable to the construction of constitutional questions. Statutes prescribe minute directions for those affected by them, and can and do enter into the details of our daily transactions. Constitutions go but little beyond the enunciation of general principles, and it would be an absurdity to apply to a declaration of principles the same rules of construction that are proper in regard to an enactment of details.
In regard to a statute, the general duty of the judge is that of a subordinate power to ascertain and to obey the *332will of a superior. In regard to a constitution, bis functions are those of a co-ordinate authority, to ascertain the spirit of the fundamental law, and so to carry it out as tp avoid a sacrifice of those interests which it is designed to protect. No absolute rules can be framed for the interpretation of constitutions; nor can we adhere to the written letter of the constitution, because any such system would render constitutions practically intolerable; and, on the contrary, a loose and careless interpretation would be attended with serious danger.
With the application of these general principles we will endeavor to consider what power was conferred upon justices of the peace under the constitution or organic act of the territory, and whether the acts of the legislature giving jurisdiction to the extent of five hundred dollars in criminal cases are incompatible with said organic act.
It is contended by counsel for appellants, that the proviso in section 9 of the organic act, restraining the jurisdiction of justices of the peace, has no general significance, and must be limited to civil jurisdiction, because the words, ‘ ‘ debt or sum claimed shall not exceed one hundred dollars,” can not refer to a fine in criminal cases; and the preceding words of the act, “ the jurisdiction of the several courts herein provided for, appellate and original, and that of the probate court, and justices of the peace, shall be limited by law,” authorize the legislature to fix the limit or jurisdiction of justices of the peace in criminal cases without reference to the provisions of the organic act; and the limit of five hundred dollars, fixed by the legislature, or any amount the legislature might see proper to fix, can not be in conflict with the provisions of the organic act.
Judge McBride, our former Chief Justice, in the case of Landon v. Bartley, in the second judicial district, October term, 1865, reported in Cummins’ Supreme Court '.Reports, p. 219, has made an elaborate argument upon the jurisdiction of the several courts of this territory, including those of justices of the peace, and I think his law is well grounded, and ought to govern this case. That case was a question of jurisdiction of the probate courts, but in the argument the *333jurisdiction of justices of the peace is so well defined I shall take the liberty to borrow the main portion of his argument. Justice McBride says: “The entire territorial organization is the creation of congressional legislation. To say that its creation, the territorial legislature, can not be governed, controlled, and limited by the authority which created it, is to assume that the creature is superior to the creating power. It is sufficient to say that Congress has always assumed to govern the territories; and its authority has been frequently affirmed by every department of the government; and as it is the source of our entire system of government in the territories, it would be pulling down the very foundation beneath us to question it.”
Speaking of probate powers, Judge McBride says: “If the legislature can confer probate jurisdiction upon those courts, then they may confer probate power upon justices of the peace; and if common law and chancery jurisdiction may be distributed among these various courts, as the argument insists, then we may have a justice of the peace performing the functions of an English chancellor. For while the inhibition of the organic act declares that justice’s courts shall not have cognizance of cases involving the title of boundaries of lands, nor of cases where the sum demanded exceeds one hundred dollars, this would still leave the most delicate and important equity cases, and an unlimited criminal jurisdiction within the limits of justice’s courts. * * The various courts provided in the organic act of this territory were known to the jurisprudence of America as distinct classes of courts, having each its general powers and duties, and were constituted with reference to a complete judicial system for the people of the territories, and the jurisdiction of each was intended to be confined and expressed in the known meaning and legal names of each.”
When an American lawyer speaks of a “ district court” the general jurisdiction of that courtis at once suggested to the mind. When one speaks of a “probate court” its office and powers have a different meaning; and courts of justices of the peace the same. I assume, therefore, that by *334tbe organic act eacb of tbe courts named was invested with peculiar jurisdiction pertaining to eacb, pro re nata, and while it was made tbe duty of tbe territorial legislature to define by law tbe bounds of tbat jurisdiction, and wliile in some instances, as in tbe probate and justices’ courts, they might limit tbe jurisdiction, it could confer none on any of these courts. Who would contend tbat an act empowering a justice of tbe peace to impanel a grand jury, and to try and punish capital offenses, would be valid ? I apprehend no one. And yet if tbe territorial legislature can confer a jurisdiction upon tbe probate court which is not inherent in it, but which turns it into a court of common law, it can equally authorize a magistrate to try a felon, and execute tbe condemned criminal. But we are met by the suggestion tbat tbe organic act declares tbat tbe jurisdiction of these various courts “ shall be limited by law;” and we are asked if tbe jurisdiction is confirmed by tbe organic act, why these provisions ? Tbe answer is twofold, and I think convincing. Those who contend in opposition to tbe views I am advancing, assume that tbe words ‘‘limited by law” mean tbe same as prescribed by law, and here is a fatal error. The legislature may limit tbe jurisdiction of these courts, i. e., their substantive existing jurisdiction, but they can invest them with none. It may contract their powers by transferring those which pertain to the higher courts, but it can in no case confer an additional jurisdiction, and this is evident from the declaratory sentence following the authority to limit, “that the supreme and district courts shall have chancery and common law jurisdiction; thus retaining to them the plenary power inherent in them, and protecting them from any emasculation.” But it may be asked, if the supreme and district courts had the jurisdiction claimed by them, and are protected by the phrase above quoted from any attempt of the legislature to deprive them of their authority, why were they included in the sentence authorizing the legislature to limit their jurisdiction by law ?
The words jurisdiction, both appellate and original, “shall be limited by law,” simply apply to the regulations of the *335appellate powers of these courts as between themselves and between them and the inferior courts. The legislature might limit the appellate powers of the supreme and district courts, and might limit the original jurisdiction of the probate and magistrates’ courts.
Much stress was laid by counsel on the argument that when powers were conferred on a court and not made exclusive, they should be so construed. If the argument was to be applied to courts of the same or co-ordinate character, the claim would be just and the logic sound.
If we adopt the argument in theory and practice, it would destroy all the symmetry of our territorial judicial system. Instead of a judiciary, each branch of which has defined powrers and duties, such as is intended by the organic act, we should have a confused jumble of judicial povrers, distributed according to the whims or caprice of the legislative body in a new country, where system and method are proverbially disregarded, and temporary objects and ends constantly exercise a large control. By the interpretation for which I contend, we have given us by the organic act a judicial system not inferior to any within the Union; whereas, if the opposite construction is adopted, we should have no such thing as system, but the whole mass of judicial powers would be confusedly thrown into the various courts according to the supposed necessities of the time and in utter violation of every rational theory of law. It would seem to me that this argument is sufficiently applicable and ought to conclude the defendants in this case. The errors which judges are most likely to fall into in the interpretations of constitutional questions is in confounding constitutions with statutory enactments. The former deals in generalities and the latter in details. “A constitution does not and can not, from its nature, depend in any great degree upon mere verbal criticism or upon the import of single words.” “The maxims which have found their way not only into judicial discussions but into the business of common life, as founded in common sense and common convenience, are applicable to the construction of constitutions.”
*336By applying these rules to tbe language of tbe ninth section of the organic act, we shall not be at a loss in determining what powers were conferred upon justices of the peace. The jurisdiction was the mischief, and the organic act intended to fix the powers or bounds of jurisdiction. Tbe only question then is, does the language of the organic act limit the jurisdiction in general terms, and was the jurisdiction the object of the act? for no construction in the interpretation of a constitutional power is to be allowed which plainly defeats or impairs its avowed objects. It is admitted by all that this provision of the act limits the jurisdiction of justices of the peace in civil cases, beyond the bounds of which the legislature can not go, but defendant’s counsel contend the phraseology of the language upon a strict construction is applicable only to civil jurisdiction, and for that reason the criminal jurisdiction is in the discretion of the legislature. This is admitting a doubt in regard to a question upon which the legislature has acted. It is a well-settled principle, of jurisprudence, that when there is a doubt of the constitutionality of any proposed legislative enactment, it should in any case be sufficient reason for refusing to legislate upon it, and if legislatures do not act upon this principle, the reasons upon which are based the judicial decisions sustaining legislation, will, in very many cases, cease to be in force.
In the case of Armstrong v. Paul et al., 1 Nev., where the question of jurisdiction of justices of the peace arose upon a question of tort, and the justice had rendered judgment for Over four thousand dollars, Judge Bronson says: “From the language of the act ” (meaning the organic act of the territory) “there is no escape.” The justice shall not have jurisdiction “when the debt or sum claimed shall exceed one hundred dollars.” Can language be more explicit? There is no exception; it embraces all cases cognizable in justices’ courts, whether they arise from contract or in tort. And upon reflection I am unable to see any good reason for the distinction claimed by counsel. Actions in tort are generally “ more complex and difficult to dispose of than actions growing out of such contracts as usually come before a jus*337tice of tbe peace. And when tbe law limits tbe jurisdiction in tbe more simple action to a certain fixed amount, it would reasonably follow a fortiori that tbe law would equally limit it in tbe more complicated case.”
It must be borne in mind, that there is a broad distinction between tbe power of tbe territorial government and that of tbe states. Tbe former has no inherent power; it is simply one of delegated powers. In ascertaining tbe powers of tbe territorial legislature, we examine to see what powers are expressly granted, or are necessarily implied for their exercise. Tbe legislatures of tbe states only examine to see what powers are denied by tbe federal and state constitutions. And tbe -inherent power of tbe state legislature extends to any act not prohibited by tbe constitution, for, without and beyond their limitations and restrictions, they are as absolute and uncontrollable as tbe parliament of Great Britain. To say that tbe intent of tbe instrument must prevail, that its provisions are neither to be restricted into insignificance, nor extended to objects not comprehended in them nor contemplated by its framers, is repeating no more than we have already said. If in any case tbe plain meaning of a provision, not contradicted by any other provision in tbe same instrument, is to be disregarded because we could give a narrower legal interpretation to certain words, and thereby vary tbe natural and common import of tbe language, when tbe words bear upon tbe same subject-matter, it must be one in which tbe absurdity and injustice of applying tbe words used to tbe substantive matter, would be so monstrous that all mankind would without hesitation unite in rejecting tbe application.
Acts void in part and valid in part; whatever may be said in regard to rejecting tbe excessive limitation provided by tbe legislature of tbe territory, it is a well-settled rule of law, that an act may be void in part, by reason of its violation of a constitutional provision, and good as to tbe remainder.
“If any part of tbe act be unconstitutional,” says tbe supreme court of tbe United States, “tbe provisions of that part may be disregarded, while full effect may be given to *338stick as are not repugnant to tbe constitution/’ So, when the legislature of the territory extended the jurisdiction of justices of the peace to five hundred dollars in criminal cases, the lesser constituted jurisdiction was included in the greater. And probably the jurisdiction, to the extent of one hundred dollars, is complete without any special statute upon the subject, though we would not deny but the legis-ture might limit the jurisdiction to less than one hundred dollars, if they saw proper to do so. We do not see, as contended by counsel, any necessary conflict of jurisdiction in the construction we have given. It is true there will be a concurrent jurisdiction between justices’ courts and the district courts, when the fine or penalty is less than one hundred dollars. And it is absolutely necessary, for the better administration of justice, that this concurrent jurisdiction should exist.
All public offenses prosecuted in the district court must be prosecuted by indictment, except when the proceedings are had for the removal of district, county, or township officers. (See Idaho Stat. Crim. Prac., secs. 173, 174.)
Every public offense, not a felony, is a misdemeanor. (Crim. Practice, secs. 2, 8, 4.)
Misdemeanors of petty grades are punishable in justices’ courts without indictment. Misdemeanors of higher grades are subjects of indictment and punishable by a fine superior and above the jurisdiction of justices of the peace. But who can tell the grade of punishment until the examination of witnesses ? Suppose the justice commence the examination, and the evidence discloses a petty offense, then he ought to give the defendant a trial and pronounce a judgment of imprisonment, or fine, or both, within the limits of his jurisdiction. But suppose the evidence discloses an aggravated offense, where the judgment would exceed his jurisdiction, then the defendant should be bound over to answer any indictment that might be found against him. Suppose, on the other hand, the defendant should be indicted, and it should turn out on a full trial that the punishment should not exceed that punishment which a justice of the peace might have imposed. Should the district court suspend its judg*339ment and send the defendant back to a justice’s court for another trial, merely for the purpose of having a judgment rendered against him? 'We think the wisdom of the law in regard to this concurrent jurisdiction is plainly demonstrable. In fact, no better provision could be made. This concurrent jurisdiction in regard to minor offenses forms a harmonious system of criminal jurisprudence and lends itself to speedy and impartial justice.
The second and last ground of-error is to the instruction to the jury. It appears that the malicious mischief was in the destruction of property of one Eobie & Kossi, located on the public lands of the United States; and the court instructed the jury that Eobie & Eossi were the owners of the property against all the world except the United States.
We can not see how the latent authority of the United States to set up its title to the public lands in our territory could be made a defense to a criminal action. Only two or three years ago every species of property in our territory was in the same condition, and a very small portion is owned in fee simple or in any other way at the present time. To say that every trespass, or civil action, could not be maintained for injury or conversion of this species of property because the United States might assert its title is certainly against reason and law.
In the case of Winchester v. Shrewsburgh, 2 Scam. 283, where the plaintiff made rails from timber growing on government land, and left them piled up on the land, and defendant afterward purchased the land of the government and converted the rails' to his own use, it is held “that the rails did not pass with the land, and the plaintiff could maintain an action of trespass against the defendant and recover the value of the rails taken.”
In Rogan v. Perry, 6 Wis. 194, it is held “ that any person cutting and cording up wood upon the unoccupied lands of another, that of itself is sufficient prima facie to enable him to maintain an action of trespass against the defendant, who took it and carried it away.”
With these reasons we conclude that the rulings of the *340court below were correct, and that judgment must therefore be affirmed.
Judgment affirmed.